FILED
                            NOT FOR PUBLICATION                             JAN 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10073

               Plaintiff - Appellee,             D.C. No. 4:09-cr-00789-RCC

  v.
                                                 MEMORANDUM *
PEDRO ARAUJO-QUINONEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                      Jack Zouhary, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

       Pedro Araujo-Quinonez appeals from the 50-month sentence imposed

following his guilty-plea conviction for importation of cocaine, in violation of 21

U.S.C. §§ 952(a), 960(a)(1) and (b)(1)(B)(ii), and possession with intent to




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
distribute cocaine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(ii)(II). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

         Araujo-Quinonez contends that the district court procedurally erred by

failing to grant a minor-role adjustment. The district court did not err by denying

the adjustment. See United States v. Cantrell, 433 F.3d 1269, 1282-83 (9th Cir.

2006).

         Araujo-Quinonez also contends that the district court erred by not granting

him a departure for aberrant behavior. Araujo-Quinonez’s argument lacks merit.

See United States v. Dallman, 533 F.3d 755, 760-62 (9th Cir. 2008).

         AFFIRMED.




                                            2                                     10-10073